                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS



JOSEPH LEE JONES,

                                 Petitioner,

              v.                                      CASE NO. 19-3207-SAC

STATE OF KANSAS,

                                 Respondent.


                             MEMORANDUM AND ORDER

        This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. Petitioner, a person held in the Shawnee County Jail, proceeds

pro se, and the Court grants leave to proceed in forma pauperis. The

Court has screened this matter under Rule 4 of the Rules Governing

Section 2254 Cases in the United States District Courts.

                                   Background

        Petitioner challenges his custody under Shawnee County Criminal

Case 19-CR-1676. A review of on-line records maintained for the state

district courts shows that matter was filed in August 2019 and remains
pending1.

        The petition identifies a single ground for relief, stating:

“Access to the new[s]paper, also, loss of life and liberty and et al.

and to be secure in my person, etc.” (Doc. 1, p. 5). The remedy sought

is release.

                                   Discussion

        Petitioner proceeds under 28 U.S.C. § 2254, which states, in
relevant part:

1   See www.kansas.gov/countyCourts/search/records.
      “The Supreme Court, a Justice thereof, a circuit judge, or
      a district court shall entertain an application for a writ
      of habeas corpus in behalf of a person in custody pursuant
      to the judgment of a State court only on the ground that
      he is in custody in violation of the Constitution or laws
      or treaties of the United States.

28 U.S.C. § 2254(a).

      At this point, petitioner is in custody on pending criminal

charges. Because no judgment has been imposed, Section 2254 does

not apply to his current custody.2 The Court will dismiss this

matter without prejudice.

      IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s motion

for leave to proceed in forma pauperis (Doc. 2) is granted.

      IT IS FURTHER ORDERED this matter is dismissed without

prejudice.

      IT IS FURTHER ORDERED no certificate of appealability will

issue.

      IT IS SO ORDERED.

      DATED:    This 18th day of October, 2019, at Topeka, Kansas.




                                      S/ Sam A. Crow
                                      SAM A. CROW
                                      U.S. Senior District Judge




2 A prisoner seeking relief from pretrial detention may proceed under 28 U.S.C.
§2241. See Yellowbear v. Wyo. Att’y Gen., 525 F.3d 921, 924 (10th Cir. 2008)(“Section
… 2241 is a vehicle for challenging pretrial detention.”). The Court notes that
petitioner has filed a separate action seeking relief under that provision, Jones
v. Phelps, Case No. 19-3206-SAC. Therefore, the Court does not consider his claims
under Section 2241 in this action.
